          Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 1 of 9



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                 Plaintiffs,                 JOINT STATUS REPORT
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
           Pursuant to the Court’s order dated April 26, 2021, (ECF No. 116), the
18
     parties respectfully submit this status report regarding their respective proposed
19
     schedules for the Department of Homeland Security (“DHS”) Privacy Office’s
20
     search for and processing of records responsive to Plaintiffs’ FOIA request.
21
     Defendant’s Report
22
           DHS’s proposed schedule is contingent upon DHS’s O365 electronic search
23
     functionality being operative again by June 11, 2021, and on the total data pull
24
     from the revised search being less than 10GB. The electronic search system is
25
     currently down, which has prevented DHS from confirming the maximum data
26
     amount that DHS will have to transfer and ingest into FOIAXpress based on the
27
     proposed revised search discussed below. If the system remains disabled longer
28
                                                1
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 2 of 9



1    than anticipated, if the data pull from the revised search is larger than predicted, or
2    if the parties are unable to agree on further filtering keywords within the time
3    period estimated below, DHS will need to submit a revised proposed schedule.
4          With these contingencies noted, and assuming the conditions described
5    above and further detailed below are met, DHS respectfully submits the following
6    proposed schedule:
7          DHS will complete an updated electronic search by June 11, 2021.
8          DHS will transfer the data from OCIO to the DHS Privacy Office by June
9    18, 2021.
10         Data from the electronic search will be ingested into EDR/FOIAXpress by
11   July 2, 2021.
12         DHS will use further keyword searches to filter this data in order to identify
13   a narrower universe of potentially responsive documents by August 6, 2021.
14         Processing of the narrowed universe of potentially responsive documents
15   will begin by August 9, 2021 and review will be completed at a rate of 250 pages
16   per month. DHS will make its first interim production of responsive, non-exempt
17   records by August 31, 2021.
18         Again, these dates are contingent on the conditions noted above and below,
19   including but not limited to the restoration of the search functionality by June 11.
20                                        Background
21         For Parts 2, 3, and 5 of Plaintiffs’ request (Searches 2 and 3), pursuant to the
22   Court’s order (ECF No. 116), DHS last week communicated to Plaintiffs an
23   estimate of the volume of potentially responsive pages in Searches 2 and 3 and
24   information to aid the parties in identifying ways to further adjust search
25   parameters in order to reduce the volume of potentially responsive records to a
26   manageable amount.
27         In analyzing these issues, DHS determined that the term “social media”
28   without any additional modifier—as used in its earlier searches—was adding
                                                 2
                                     JOINT STATUS REPORT
                                    CASE NO. 19-CV-00290-EMC
            Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 3 of 9



1    significantly to the size of the data resulting from the original searches. Therefore,
2    in conferring with Plaintiffs, DHS initially proposed using the same custodians,
3    cutoff dates, and search strings, but made two categories of changes to the search
4    strings: substitution of “social media screening” for “social media” and adjusting
5    some of the connectors in the search strings to more closely align the relationship
6    between the terms in the search. The amount of data decreased significantly based
7    on these changes.
8            DHS considered expanding the search slightly by substituting (“social
9    media” w/in15 (screening)) for “social media screening,” and leaving in the
10   revised connectors, expecting the amount of data to go up, but it went down
11   instead. To get an idea of what was causing this, DHS took the revised searches
12   and scaled them back to “social media” w/in15 (screening), which resulted in just
13   under 1GB of data (down from over 300GB in the current searches 2 and 3).
14   Therefore, it appears that something in the revised connectors in the expanded
15   searches was creating an issue with the search.
16           While DHS was working through the revised searches, Plaintiffs proposed
17   substituting (“social media” w/in [SENTENCE] (screening OR monitoring)) and a
18   revised set of connectors. Because DHS had determined that the connectors in the
19   DHS revised searches likely were creating issues with the search, DHS ran the
20   search for (“social media” w/in151 (screening OR monitoring)), and it resulted in
21   approximately 3GB of data. Based on that result, DHS proposed using the search
22   terms (“social media” w/in15 (screening OR monitoring)) for the OCIO searches
23   and ingesting the data into EDR/FOIAXpress to conduct secondary searches more
24   closely tailored to the specific parts of Plaintiffs’ request.
25           The parties met and conferred on Thursday, May 20. Following the parties’
26   conferral, the evening of May 20, Plaintiffs proposed revising the search to (“social
27
28   1
         DHS used “w/in 15” as a proxy for “w/in SENTENCE.”
                                                  3
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 4 of 9



1    media” w/in [Paragraph] (monitoring or screening), and have reiterated their
2    request that DHS use the date of the new electronic search as the search cut-off
3    date. Unfortunately, due to technical difficulties with the electronic search
4    functionality in Microsoft O365, DHS has been unable to test any revised search
5    strings since Friday, May 21. When the technical issues with Microsoft O365 are
6    resolved, DHS will run the proposed revised searches to determine their impact on
7    data size. Because DHS has not been able to conduct those searches at this time,
8    the DHS’s analysis of the time needed to conduct the search and subsequent
9    processing is based on the search (“social media” w/in15 (screening OR
10   monitoring)).
11         DHS estimates that once the searches are finalized and run it will take
12   approximately 1 week to transfer the data from OCIO to Privacy and 2 weeks to
13   ingest the resulting data into EDR/FOIAXpress. Once further keywords can be
14   finalized, DHS estimates that it will take one month to complete those searches in
15   EDR/FOIAXpress and move the data to the review log.
16         Once the secondary searches are conducted in EDR/FOIAXpress and the
17   information is moved to the Review Log, DHS will immediately begin processing
18   documents to determine the final universe of responsive records, make any
19   appropriate redactions and withholdings, and commence productions. DHS
20   proposes reviewing records at a rate of 250 pages per month.
21         DHS will not have a firm estimate until the secondary searches are complete
22   but based on the initial breakdown of data in the searches, DHS estimates that the
23   data breaks down by primary data type as follows (excludes images, pictures, text
24   files, etc. and focuses on document types most likely to be responsive):
25   (From Full Data Set)
     Total Document Count:                                                151,852
26   Word: (DOC/X 28,714) & (DOTX 15) =                                   28,729 (18.9%)
     E-mail: (EMF - 2054); (MHTML/HTM/MTH - 17,779); & (MSG - 28,460) =    48,316 (31.8%)
27
     Excel: (XLS/S) =                                                      3972 (2.6%)
28   Power Point (PPT/X)                                                   4835 (3.2%)
                                                  4
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 5 of 9


     Adobe PDF = (PDF) =                                                          21,965 (14.5%)
1
2    Applying those percentages to 3GB of data results in:

3    Word: (DOC/X 28,714) & (DOTX 15) =                                   (18.9%) 0.567GB
     E-mail: (EMF - 2054); (MHTML/HTM/MTH - 17,779); & (MSG - 28,460) = (31.8%) 0.954GB
4    Excel: (XLS/S) =                                                     (2.6%) 0.078GB
     Power Point (PPT/X)                                                  (3.2%) 0.096GB
5    Adobe PDF = (PDF) =                                                  (14.5%) 0.435GB

6    LexisNexis has an estimator of pages per GB (available at:
     https://www.lexisnexis.com/applieddiscovery/lawlibrary/whitePapers/ADI_FS_Pa
7    gesInAGigabyte.pdf):
8
9
10
11
12
13
14
15   Word:                         0.567GB*64,782=36,768 pages
     E-mail:                       0.954GB*100,099=95,548 pages
16   Excel:                        0.078GB*165,791=13,010 pages
17   Power Point (PPT/X)           0.096GB*17,552=1677 pages
     Adobe PDF = 0.435GB*
18
19          Using the chart from Lexis, DHS estimates there will be roughly 147,003
20   pages (not including Adobe PDF files) before the secondary searches and
21   responsiveness review in FOIAXpress are complete.
22   Plaintiffs’ Report
23          DHS Privacy’s proposals are unacceptable to Plaintiffs. The proposals
24   underscore DHS Privacy’s longstanding failure to conduct a search “reasonably
25   calculated to uncover all relevant documents,” see Zemansky v. Envtl. Prot.
26   Agency, 767 F.2d 569, 571 (9th Cir. 1985), and process responsive records in a
27   timely manner, as FOIA demands.
28
                                                       5
                                          JOINT STATUS REPORT
                                         CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 6 of 9



1          Setting aside any technical issues that are currently impeding DHS
2    Privacy’s assessment of potentially responsive records, Plaintiffs are at a loss to
3    understand why DHS Privacy could not have utilized the approach it now
4    proposes promptly after receiving Plaintiffs’ FOIA request three years ago, or at
5    the very least after Plaintiffs filed this lawsuit two and a half years ago. As
6    Plaintiffs have described in prior status reports, DHS Privacy for approximately
7    two years has pressed Plaintiffs to agree to ever-narrower search parameters and
8    has cited limitations in its FOIAXpress platform as an explanation for its failure to
9    proceed with processing records, and/or as a reason why the search parameters
10   must be narrowed. See, e.g., ECF Nos. 49 at 4; 55 at 4, 59; 64 at 3-4; 65 at 2; 79 at
11   6-7; 107 at 2-3; 115 at 2-4. Plaintiffs have repeatedly objected that such limitations
12   cannot dictate the scope of their request or the timeliness of DHS Privacy’s
13   processing of the request. See, e.g., ECF Nos. 55 at 5; 79 at 3-4; 115 at 3-4.
14         Now, apparently as a result of the parties’ most recent conferral, DHS
15   Privacy has indicated that it could start with a relatively broad search parameters—
16   for instance, the phrase “social media” within a given number of words of either
17   “screening” or “monitoring”—after which it could conduct “secondary searches
18   more closely tailored to the specific parts of Plaintiffs’ request.” See supra at 3.
19   Plaintiffs do not object to this approach in principle and have suggested setting
20   slightly broader initial parameters that would enable more comprehensive results
21   for subsequent filtering. It bears emphasis, however, that nothing should have
22   prevented DHS Privacy from using this two-step approach from the outset. Indeed,
23   DHS Privacy’s current proposal, while potentially productive, only deepens
24   Plaintiffs’ concerns that the chronic delays in DHS Privacy’s search and processing
25   of responsive documents have been unnecessary and unjustifiable.
26         Given the foregoing, it is imperative that DHS Privacy use a cut-off date for
27   its search that corresponds to the date the search is actually conducted. It is
28   Plaintiffs’ understanding the DHS Privacy still intends to use a search cut-off date
                                                 6
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 7 of 9



1    of January 14, 2020—an arbitrary date that is now nearly 17 months in the past.
2    That is neither fair nor consistent with FOIA. Courts have emphasized that, absent
3    a compelling justification, the cut-off date should be the date of the search itself.
4    Our Children’s Earth Found. v. Nat’l Marine Fisheries Serv., 2015 WL 4452136
5    at *10 (N.D. Cal. 2015) (appropriate cut-off date for responsive records “is the day
6    searching began”) (citing cases); Pub. Citizen v. Dep’t of State, 276 F.3d 634, 644
7    (D.C. Cir. 2002); see also ECF. No. 79 at 3; 107 at 4. This standard rule is of
8    greater importance where, as here, using an earlier cut-off date would effectively
9    reward an agency for chronic, unsupportable delays in conducting the search.
10   Plaintiffs have made clear to DHS Privacy their willingness to discuss the start
11   date for the search if doing so would facilitate returning a manageable volume of
12   records.
13         Finally, Plaintiffs cannot agree to DHS Privacy’s near-term scheduling
14   proposal or its proposed processing rate. DHS Privacy offers no explanation why it
15   would need more than two additional months to reach the point where it can
16   “identify a narrower universe of potentially responsive documents” and begin
17   processing them. See supra at 2. And it remains Plaintiffs’ position that DHS
18   Privacy’s proposed processing rate of 250 pages per month is grossly inadequate.
19   Plaintiffs submitted their FOIA request to DHS Privacy on this date three years
20   ago, explaining the urgent need for public access to information about surveillance
21   of online speech and associations. That need has only grown more urgent while
22   DHS Privacy has chronically delayed its search and, until March 31, 2021, avoided
23   producing records altogether. DHS Privacy should process records at a far higher
24   rate. See, e.g., Clemente v. Fed. Bureau of Investigation, 71 F. Supp. 3d 262, 268-
25   69 (D.D.C. 2014) (rejecting FBI’s proposed schedule of 500 pages per month and
26   finding 5,000 pages per month “reasonable in light of the importance of” the
27   issue); Seavey v. Dep’t of Justice, 266 F. Supp. 3d 241, 242, 244 (D.D.C. 2017)
28   (rejecting 500-pages-per-month processing schedule and ordering FBI to process
                                                 7
                                      JOINT STATUS REPORT
                                     CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 8 of 9



1    2,850 pages a month); Boundaoui v. Fed. Bureau of Investigation, Case No.
2    1:2017-cv-04782 (N.D. Ill. Sept. 26, 2017) (ECF No. 43) (ordering FBI to process
3    3,500 pages per month); Ctr. for Media Justice v. Fed. Bureau of Investigation,
4    Case No. 4:19-cv-01465-DMR (N.D. Cal. Apr. 15, 2020) (ECF No. 72) (ordering
5    the FBI to process 2,000 pages per month).
6          Plaintiffs therefore respectfully request that the Court order DHS Privacy to:
7    (1) use a search cut-off date that corresponds to the date DHS Privacy conducts its
8    search; (2) identify potentially responsive records and begin processing them by
9    July 9, 2021; and (3) process responsive records at a rate of 2,500 pages per month
10   thereafter.
11
12                                       Respectfully submitted,
13                                        /s/ Hugh Handeyside          H
      DATED: May 24, 2021
14                                        Hugh Handeyside
                                          American Civil Liberties Union Foundation
15                                        125 Broad Street, 18th Floor
16                                        New York, NY 10004
                                          Telephone: 212-549-2500
17                                        hhandeyside@aclu.org
18
                                          Matthew Cagle
19                                        American Civil Liberties Union Foundation
20                                           of Northern California
                                          39 Drumm Street
21                                        San Francisco, CA 94111
22                                        Telephone: 415-621-2493
                                          mcagle@aclunc.org
23
24                                        Attorneys for Plaintiffs
25
26
                                          BRIAN M. BOYNTON
27                                        Acting Assistant Attorney General
28
                                               8
                                    JOINT STATUS REPORT
                                   CASE NO. 19-CV-00290-EMC
     Case 3:19-cv-00290-EMC Document 130 Filed 05/24/21 Page 9 of 9


                                  ELIZABETH J. SHAPIRO (D.C. Bar No.
1
                                  418925)
2                                 Deputy Branch Director
3
4                                 /s/ Elizabeth Tulis
                                  ELIZABETH TULIS (NY Bar)
5                                 Trial Attorney
6                                 U.S. Department of Justice,
7                                 Civil Division, Federal Programs Branch
                                  1100 L Street, NW
8
                                  Washington, D.C. 20005
9                                 Telephone: (202) 514-9237
10                                elizabeth.tulis@usdoj.gov
11
                                  Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      9
                            JOINT STATUS REPORT
                           CASE NO. 19-CV-00290-EMC
